Case 1:20-cr-00233-JFK Document 27 Filed 05/14/20 Page 1 of 2
Case 1:20-cr-00233-JFK Document 26 Filed 05/13/20 Page 1 of 2

485 Lexington Avenue

BIEL IPS NUZER vw New York, NY 10017-2643

212.977.9700
Fax 212.262.5152

 

New York * New Jersey

O12) Bato www. phillipsnizer.com

jaroslaw@phillipsnizer.com

May 13, 2020

Via ECF and Email

The Honorable John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re: United States v. Miles Talreja, 20 CR 233 GFK)
Dear Judge Keenan:

I respectfully request a modification of the travel restrictions for my client, Miles Talreja,
to include the District of New Jersey. The government consents to this application, as does the
Pretrial Services Officer supervising Mr. Talreja.

Mr. Talreja currently resides in an apartment in Manhattan. He would like to relocate to
an apartment in the vicinity of Jersey City or Hoboken in order to save a substantial amount on
monthly rent. He has looked at apartments online but would like to inspect them in person. Mr.
Talreja has discussed with Pretrial Services his desire to move to a less expensive apartment in
New Jersey, and his supervising officer does not object to such a move if the Court approves the
expansion of Mr. Talreja’s travel restrictions to include New Jersey. Mr. Talreja will, of course,
keep Pretrial Services apprised of any planned move well in advance of a move-in date.

Presently, Mr. Talreja is monitored by Pretrial Services via GPS monitor and awaits
sentencing while free on a $100,000 personal recognizance bond. His current travel restrictions

include only the Southern and Eastern Districts of New York.

Respectfully submitted,

Non by —

 

Ilene Jaroslaw

14401771

 
Case 1:20-cr-00233-JFK Document 27 Filed 05/14/20 Page 2 of 2
Case 1:20-cr-00233-JFK Document 26 Filed 05/13/20 Page 2 of 2

PS HLL PES IAILZEFAu
The Honorable John F. Keenan
May 13, 2020

Page 2

cc: AUSA Alexander Li, via ECF and Email

 

The Government and Pretrial Services consenting in the request,

IT IS HEREBY ORDERED THAT THE TRAVEL REST IONS IN THE DEFENDANT’S
BOND BE MODIFIED TO INCLUDE THE DISTRICT OF JERSEY AS WELL AS THE
SOUTHERN AND EASTERN DISTRICTS OF NEW YORK:

 

SO ORDERED. Lb 2.) } Keeton!

Dated: New York, New York
14. 2020 John F.’ Keenan
May ' United States District Judge

1440177.1

 
